FILED
                             NOT FOR PUBLICATION                             JUN 01 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SHUZHU HUANG,                                    No. 08-74814

               Petitioner,                       Agency No. A072-799-125

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Shuzhu Huang, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reconsider its

denial of his second motion to reopen, based on ineffective assistance of counsel.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of

discretion the denial of a motion to reconsider, Cano-Merida v. INS, 311 F.3d 960,

964 (9th Cir. 2002), and we review de novo questions of law, including claims of

due process violations due to ineffective assistance of counsel, Mohammed v.

Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny in part and dismiss in

part the petition for review.

      The BIA did not abuse its discretion in denying Huang’s motion to

reconsider because Huang failed to identify any dispositive errors of fact or law in

the BIA’s August 20, 2008, order. See 8 C.F.R. § 1003.2(b)(1). In particular, we

agree that any ineffective assistance of counsel related to Huang’s request for a

joint motion to reopen did not result in prejudice. See Mohammed, 400 F.3d at

793-94 (to prevail on an ineffective assistance of counsel claim, a petitioner must

demonstrate prejudice). Huang’s contention that the BIA applied an overly

stringent prejudice standard is not persuasive. Huang’s ineffective assistance of

counsel claim based upon counsel’s failure to properly file and expedite his I-130

visa petition fails because any error does not relate “to the fundamental fairness of

an ongoing proceeding.” See Balam-Chuc v. Mukasey, 547 F.3d 1044, 1050-51

(9th Cir. 2008).




                                           2                                    08-74814
      We lack jurisdiction to review Huang’s contentions regarding the BIA’s

August 20, 2008, order, because Huang did not file a timely petition for review of

that order. See 8 U.S.C. § 1252(b)(1); Minasyan v. Mukasey, 553 F.3d 1224, 1229

(9th Cir. 2009).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                   08-74814